Citation Nr: 0321654	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for claimed 
temporomandibular joint (TMJ) syndrome.  

2.  Entitlement to service connection for a stomach disorder 
claimed as secondary to TMJ syndrome.  

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for tinnitus.  

4.  Entitlement to service connection for claimed bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947 and from May 1948 to June 1952.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from January 1995, January 1996 and September 1997 
decisions by the RO.  

A hearing was held at the RO in January 1997 and before the 
undersigned Veterans Law Judge in Washington, D.C. in 
December 1998.  

In September 1999 the Board remanded this matter to the RO 
for further development.  

In May 2002 the Board ordered further development of this 
case.  Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  




REMAND

A review of the record reveals that the veteran has not been 
advised of the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), enacted 
during the course of this appeal that essentially eliminate 
the well-grounded requirement and modify VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2002).  

VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the VCAA.  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  

VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  

Moreover, required development action may include requesting 
information as described in 38 U.S.C.A. § 5106.  

A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

In addition, as noted above, in May 2002, the Board ordered 
further development of this matter.  Thereafter, the case was 
sent to the EDU to undertake the requested development; 
subsequently certain VA medical reports were associated with 
the record.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Veterans Law 
Judge could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. § 
19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board did not adjudicate 
the claim based on any new evidence it obtained unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  

Based on this opinion, the Board continued, for a short time, 
to request development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Accordingly, for the reasons discussed hereinabove, the case 
is REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to issue a letter providing the veteran 
with the notice required under 38 
U.S.C.A. § 5103 and informing him that 
the requested information and evidence 
must be received in the appropriate 
timeframe.  

2.  The RO then should undertake any 
further development it determines is 
required under § 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and 38 C.F.R. § 
3.159 (2002).  

3.  Then, following completion of the 
development requested hereinabove, the RO 
should readjudicate the issues on appeal 
in light the evidence of record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



